DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-15 are allowed in lieu of cited prior art not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to a non-transitory computer-readable medium storing a pretreatment information generation program, a pretreatment information generation method, and a pretreatment information creation device to perform processes including receiving image data to be printed on the recording medium, and identifying the pretreatment information to perform the pretreatment with respect to the received image data
Claims 1 and 13-14 identify the uniquely distinct features of “the pretreatment information including a pretreatment range over which to perform the pretreatment by the pretreatment device, the pretreatment range including at least one unit range determined by a configuration of the pretreatment device, size of the unit range being larger than a minimum image forming range to be printed by the printer, an entire range of the unit range being applied with a pretreatment agent by the pretreatment device when the image is printed by the printer on at least a part of the unit range” (claim 1). Claims 13-14 are method and apparatus claims, respectively and recite similar features as claim 1.

Therefore, either singularly or in combination with other cited references, the cited prior arts fails to anticipate or render the above underlined limitations of independent claims 1 and 13-14 obvious.
The meaning of the above underlined sentences is defined in applicant’s specification, fig. 12. 
It follows that claims 2-3, 5-12 and 15 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672